Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 1 of 34 Page ID #:103




 1     HENRY L. SELF III (California State Bar No. 223153)
 2     SELF & POWERS
       1645 Vine Street, Suite 307
 3     Los Angeles, California 90028
       Telephone: (323) 487-0383
 4     Fax: (323) 487-0384
       Email: hself@selfandpowers.com
 5           rpowers@selfandpowers.com
 6
       MIKHAEL BORTZ (admitted pro hac vice)
 7     BORTZ LAW FIRM, PA
       4245 N. Knox Avenue
 8     Chicago, Illinois 60641
       Telephone: (800) 608-5407
 9
       Fax: (800) 608-5407
 10    Email: mbortz@bortzlawfirm.com

 11    Attorneys for Defendant DANIEL FUENTES, d/b/a LETHAL AMOUNTS

 12
                             UNITED STATES DISTRICT COURT
 13                         CENTRAL DISTRICT OF CALIFORNIA
 14

 15     LAUREN MOSHI, LLC, a                    Case No.: 2:18-cv-06725-DMG-JPR
        California limited liability company,
 16                                             NOTICE OF RULE 12(b)(1)
                        Plaintiff,              MOTION TO DISMISS CLAIM AND
 17
                                                RULE 12(f) MOTION TO STRIKE
              v.                                OR IN THE ALTERNATIVE TO
 18
        DANIEL FUENTES, an individual           BIFURCATE AND STAY CLAIM;
 19     doing business as LETHAL                MEMORANDUM OF POINTS AND
        AMOUNTS,                                AUTHORITIES IN SUPPORT
 20
                        Defendant.              Date: November 9, 2018
 21                                             Time: 9:30 A.M.
                                                Ctrm: 8c, 8th Floor
 22
                                                Trial Date: Not set
 23                                             Honorable Dolly M. Gee

 24                                             1
 25          FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 2 of 34 Page ID #:104



                                           TABLE OF CONTENTS
 1
                                                                                                  Page
 2
          I.        Preliminary Statement ………………………………………………………….…….6
 3
          II.       Background and Procedural Posture ………………………………………….....…...7
 4
          III.      Memorandum of Points & Authorities ……………………………………………...16
 5
                    A. Rule 12(b)(1) Legal Standard……………………………………………………16
 6
                    B. There is No Actual Case or Controversy Present between the Parties as to
 7                     Copyright Infringement. ………………………………………………………...19

 8                  C. All Irrelevant Allegations Related to the Moot Copyright Claim Must be Stricken
                       Pursuant to Rule 12(f). …………………………………………………………..29
 9
                    D. In the Alternative, The Copyright Claim Should be Bifurcated Pursuant to Rule
 10                    42(b) and Stayed. ………………………………………………………………..30

 11
          IV.       Conclusion …………………………………………………………………………..31
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24                                                     2
 25              FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 3 of 34 Page ID #:105



                                   TABLE OF AUTHORITIES
 1
                                                                                    Page(s)
 2
                                             CASES
 3
       Alvarez v. Smith
 4            558 U.S. 87, 130 S. Ct. 576, 580, 175 L. Ed. 2d 447 (2009) …………………………..17

 5     Americopters, LLC v. FAA
             441 F.3d 726, 732 n.4 (9th Cir. 2006) ………………………………………………..7, 18
 6
       Barco N.V. v. Tech. Props. Ltd.
 7           No. 08-5398, 2010 WL 604673 …………………………...…………………………....23

 8     Binetic Australia, Ltd. v. Nucleonics, Inc.
               495 F.3d 1340, 1344 (Fed. Cir. 2007) ………………………...………………………...23
 9
       Colwell v. Dep't of Health and Human Serv.
 10           558 F.3d 1112, 1121 (9th Cir. 2009) …………………….…...……....…...………….…19

 11    Corrie v. Caterpillar
              503 F.3d 974, 980 (9th Cir. 2007) ………………....…………..…...……………….…..18
 12
       Crossbow Tech., Inc. v. YH Tech.
 13          531 F. Supp. 2d 1117, 1122 - 24 (N.D. Cal. 2007) …………..……………...…………..23

 14    Dow Jones & Co. v. Ablaise Ltd.
             606 F.3d 1338, 1348 (Fed. Cir. 2010) …………………..………………...…….…….…22
 15
       Fed. Nat’l Fin., Inc. v. Ousley
 16           2006 U.S. Dist. LEXIS 53695, at *14 (N.D. Cal. 2006) …….…………………………..25

 17    Flast v. Cohen
               392 U.S. 83, 95, 88 S. Ct. 1942, 20 L. Ed. 2d 947 (1968) …………………………...…18
 18
       Furminator, Inc. v. Ontel Prods. Corp.
 19          246 F.R.D. 579, 590 - 92 (E.D. Mo. 2007) ………………….………..………………....23

       Hangarter v. Provident Life & Acc. Ins. Co.
 20
             373 F.3d 998, 1021 (9th Cir. 2004) ……………………………………………………..30
 21
       Harris v. Torus Nat'l Ins. Co.
              2014 U.S. Dist. LEXIS 91761, at *4 (M.D. Fla. July 7, 2014) ....……………………….29
 22
       Jinro America Inc. v. Secure Investment, Inc.
 23           266 F.3d 993, 998 (9th Cir. 2001) …………..…………………………………………..30
 24                                              3
 25          FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 4 of 34 Page ID #:106



       Kokkonen v. Guardian Life Ins. Co. of Am.
 1           511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994) …………………………18

 2     MCI Communs. Servs. v. City of Eugene
             359 F. App'x 692, 697 (9th Cir. 2009) …………………………………………………..18
 3
       McInerney v. Moyer Lumber & Hardware, Inc.
 4           244 F. Supp. 2d 393, 402 (E.D. Pa. 2002) ………………………………………………29

 5     MedImmune, Inc. v. Genentech, Inc.
            549 U.S. 118, 127 (2007) …………………………………………………………....18, 25
 6
       Microsoft Corp. v. Webxchange, Inc.
 7           606 F. Supp. 2d 1087, 1088 (N.D. Cal. 2009) ……………………………….…………17

 8     Optovue Corp. v. Carl Zeiss Meditec, Inc.
             2007 U.S. Dist. LEXIS 65647, at *12 (N.D. Cal. Aug. 20, 2007) ……………………...27
 9
       Paramount Pictures Corp. v. RePlayTV
 10          298 F. Supp. 2d 921 (C.D. Cal. 2004) …………………………………………………..22

 11    Prudent Publishing Co., Inc. v. Myron Mfg. Corp.
             722 F. Supp. 17, 21-22 (S.D.N.Y. 1989) ………………………………………………..22
 12
       Pub. Affairs Assocs., Inc. v. Rickover
 13           369 U.S. 111, 112, 82 S. Ct. 580, 7 L. Ed. 2d 604 (1962) ................................................17

 14    RDF Media Ltd. v. Fox Broad. Co.
            372 F. Supp. 2d 556, 567 (C.D. Cal. 2005) ……………………………………………..30
 15
       Savage v. Glendale Union High School, Dist. No. 205
 16          343 F.3d 1036, 1039 n.2 (9th Cir. 2003) ………………………………………………..19

 17    Simaan, Inc. v. BP Prods. N. Am., Inc.
             395 F. Supp. 2d 271, 278 (M.D.N.C. 2005) …………………………………………….29
 18
       Slone v. Judd
 19           2009 U.S. Dist. LEXIS 123821, at *1 (M.D. Fla. Dec. 29, 2009) ………………………29

       St. Clair v. City of Chico
 20
               880 F.2d 199, 201 (9th Cir. 1989) ………………………………………………………19
 21
       Survivor Prods. LLC v. Fox Broad. Co.
              2001 U.S. Dist. LEXIS 25512, 2001 WL 35829267, *4 (C.D. Cal. June 12, 2001) ……30
 22
       Tequila Cuervo La Rojena, S.A. C.V. v. Jim Beam Brands Co.
 23           2011 U.S. Dist. LEXIS 12290, *13 (S.D.N.Y. Feb. 8, 2011) ……………………...……23
 24                                                             4
 25            FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 5 of 34 Page ID #:107



       Thornhill Pub. Co. v. General Tel. & Electronics Corp.
 1           594 F.2d 730, 733 (9th Cir. 1979) ………………………………………………………18

 2     Wilton v. Seven Falls Co.
              515 U.S. 277, 288 (1942) ……………..………………………………………………....17
 3
                                          STATUTES
 4
       28 U.S.C. § 2201(a) ………………………………………………………………………..........17
 5
       15 USC 1114 …………………………………………………………………………………....26
 6
       15 USC 1125(a) ………………………………………………………………………................26
 7
       15 USC 1125(c) ………………………………………………………………………................26
 8
       15 USC § 1116 ………………………………………………………………………..................26
 9
       15 USC § 1117(c)(2) ……………………………………………………………………….........26
 10
       15 USC § 1117(a) ……………………………………………………………………….............26
 11
       15 USC § 1117(b) ……………………………………………………………………….............26
 12
       Fed. R. Civ. P. 12(f) ………………………………………………………………………..........26
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24                                             5
 25          FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 6 of 34 Page ID #:108



           I.      Preliminary Statement
 1

 2              This case is a textbook example of improper and premature procedural

 3     bullying by repeat intellectual property infringer “Plaintiff” Lauren Moshi, LLC

 4     (“Moshi”). The singular case or controversy in this matter is Moshi’s blatant
 5     infringement of Daniel Fuentes’ (“Fuentes’”) iconic and distinctive trademark.
 6
                When faced with irrefutable evidence of its blatant infringement of Fuentes’
 7
       duly registered trademark, Moshi (coming fresh off its settlement for stealing the
 8
       designs of street artist-of-color Estevan Oriol1) declined to respond to Fuentes’
 9

 10    overtures toward amicable resolution. Instead, Moshi filed a “surprise” overblown

 11    declaratory action2 (the “Declaratory Complaint”), seeking a declaration on the

 12    parties’ trademark and copyright rights. Moshi refuses to withdraw its extraneous
 13
       claim and allegations, even after Mr. Fuentes provided it with a signed Covenant Not
 14
       to Sue for the claim. Given that the claim in question is rendered moot by the
 15
       covenant, this indicates that Moshi’s only purpose is to dilate and multiply this
 16
       litigation to intimidate Mr. Fuentes (whose business operations are much smaller than
 17

 18    Moshi’s) and get him to back down from enforcing his valid legal trademark rights.3

 19

 20    1
         See Composite Exhibit A, Oriol Complaint and Docket Record, also submitted in a separate
       Request for Judicial Notice.
 21    2
         The Declaratory Complaint is coupled with frivolous counts to cancel Fuentes’ valid trademark
       registration, which are addressed in a separate Rule 12(b)(6) motion to dismiss.
 22    3
         Moshi succeeded in part. Fuentes was forced to abandon his plans to file for emergency
       preliminary injunctive relief, even though his irreparable damages have been mounting every day.
 23    Instead, Fuentes has had to reallocate his resources toward responding to the artificial and
       unnecessary legal morass created by the Declaratory Complaint.
 24                                                       6
 25             FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 7 of 34 Page ID #:109



                Given that Fuentes is only pursuing relief for trademark infringement, the
 1

 2     Declaratory Complaint improperly and needlessly injects nonexistent copyright

 3     claims and issues into what would otherwise be a straightforward trademark

 4     infringement litigation. As this Motion to Dismiss will demonstrate, the only
 5     justiciable claim between the two parties is Fuentes’ claim of trademark infringement
 6
       against Moshi. Moshi’s efforts to confuse the issues and muddy the waters with
 7
       irrelevant allegations and frivolous claims crumble under the light of scrutiny. This
 8
       Court should dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(1), that
 9

 10    portion of the Declaratory Complaint for which no actual case or controversy exists,

 11    i.e. Moshi’s request to litigate irrelevant and hypothetical issues of copyright law.

 12       II.      Background and Procedural Posture
 13
                Because the Court is obligated to consider all relevant facts and the totality of
 14
       the circumstances on a Rule 12(b)(1) motion to dismiss a declaratory action
 15
       (including facts outside the four corners of the Declaratory Complaint),
 16
       Americopters, LLC v. FAA, 441 F.3d 726, 732 n.4 (9th Cir. 2006), Fuentes provides
 17

 18    the following recitation of facts and supporting exhibits.

 19    Lethal Amounts: A Haven for Outsiders and Marginalized Communities
 20             Daniel Fuentes, a proudly out and queer, person-of-color, independent small
 21
       business person is the natural plaintiff in this matter. Since 2010, Fuentes has been
 22
       doing business under the name and brand “Lethal Amounts.” Fuentes has
 23

 24                                                  7
 25             FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 8 of 34 Page ID #:110



       meticulously curated his business endeavors continuously and exclusively under a
 1

 2     distinctive design mark (the “LA Logo”). A visual representation of the LA Logo is

 3     as follows:

 4

 5

 6

 7

 8

 9           The LA Logo identifies the Lethal Amounts’ brand of goods and services to

 10    the consuming public. The LA Logo is registered as U.S. Trademark Registration

 11    Number 4263931 since 2012 for items of clothing. Lethal Amounts uses the LA Logo
 12
       as its visual calling card in all its branding. The LA Logo has become synonymous
 13
       with the Lethal Amounts brand, a fanciful mark that is now imbued with strong
 14
       secondary meaning throughout the world, and especially in Fuentes’ hometown of
 15
       Los Angeles. Through the investment of time, resources, and incredibly hard work,
 16

 17    Lethal Amounts now operates a popular and highly-respected brick and mortar store,

 18    art gallery, website, and lifestyle brand. The LA Logo is displayed loud and proud,

 19    on grand scale, over the entrance to the Lethal Amounts retail storefront:
 20

 21

 22

 23

 24                                               8
 25          FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 9 of 34 Page ID #:111




 1

 2

 3

 4

 5

 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20          Lethal Amounts sells multiple items bearing the LA Logo. To wit:
 21

 22

 23

 24                                             9
 25          FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 10 of 34 Page ID #:112




 1

 2

 3

 4

 5
               Because of Fuentes’ and Lethal Amounts’ long history of participation in
 6
        L.A.’s underground rock n’ roll, queer, and arts scenes, Lethal Amounts is famous
 7

 8      for being a repository of unimpeachable counterculture integrity. Given this pedigree,

 9      Lethal Amounts’ reputation has been founded, in part, on a public perception that
 10     Lethal Amounts and Fuentes will not “sell out” to larger corporate interests. 4 In
 11
        today’s fashion marketplace, affiliation with artists and organizations like Lethal
 12
        Amounts, who bear such “street credibility,” is highly sought-after by retail brands
 13
        for the cultural cachet and access to the profitable niche and youth demographics that
 14

 15     it offers.

 16     Lauren Moshi: A High-End Poseur Line for Hollywood Starlets

 17            In stark contrast to Fuentes and his Lethal Amounts brand, “Plaintiff” Moshi
 18     is a luxury t-shirt and sweatshirt company based in L.A selling under the brand name
 19
        “Lauren Moshi.” Moshi has a retail location on Robertson Boulevard in L.A., another
 20
        in Malibu, and its products are sold and distributed by third party distributors and
 21

 22
        4
         See “For Outsiders and Outliers, Danny Fuentes’ Gallery is a Place to Call Home,” L.A. Times,
 23     August 28, 2018, http://www.latimes.com/la-et-cm-danny-fuentes-lethal-amounts-gallery-
        20180828-htmlstory.html, attached hereto as Exhibit B.
 24                                                    10
 25            FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 11 of 34 Page ID #:113



        retailers all over the country, and in department stores and specialty boutiques
 1

 2      worldwide. It is important to emphasize that Moshi’s business model is based upon

 3      co-opting and homogenizing subversive imagery onto t-shirts and sweatshirts to sell

 4      at an ultra-high markup to the extremely wealthy.5 Part of the appeal of Moshi’s
 5      products is that, by appropriating imagery that is typically associated with outsiders
 6
        and marginalized communities, its high-end customers get to feel an exhilarating
 7
        thrill that they too can partake in “cool” and transgressive punk rock culture. Moshi
 8
        has already been sued by Latino photographer Estevan Oriol for stealing one of his
 9

 10     photographs to reproduce on Moshi’s clothing. See Composite Exhibit A. Lauren

 11     Moshi is a brand that tries to emulate the “street credibility” and subversive

 12     “coolness” of an operation like Lethal Amounts. At the same time, Moshi does deals
 13
        with huge corporations that Fuentes would never associate with, like Disney, that
 14
        belie its pose of “edginess.”6
 15
        Lauren Moshi Rips off the LA Logo, Sullying Lethal Amounts’ Impeccable
 16     Underground Reputation.
 17

 18

 19

 20

 21     5
          See “Meet The Coachella-Worthy Label That Calls Emma Roberts, Alessandra Ambrosio &
        Selena Gomez Fans,” Stylecaster.com, http://stylecaster.com/lauren-moshi-emma-roberts-
 22     alessandra-ambrosio-selena-gomez-celebrity-fashion/, attached hereto as Exhibit C.
        6
          See “PRE-ORDER THE WICKED COOL DISNEY VILLAINS LAUREN MOSHI
 23     COLLECTION,” https://style.disney.com/fashion/2018/09/10/disney-villains-lauren-moshi-
        collection/ , attached hereto as Exhibit D.
 24                                                     11
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 12 of 34 Page ID #:114



              In July 2018, Fuentes saw on social media that Moshi was selling clothing that
 1

 2      featured a mark that is confusingly similar to the LA Logo (the “Infringing Items”).

 3      The following are examples of the Infringing Items:

 4

 5

 6

 7

 8

 9

 10

 11

 12     The design on the Infringing Items is clearly almost identical and confusingly similar
 13     to the LA Logo (the “Infringing Mark”). As well, the Infringing Mark is placed on
 14
        the garments in the same scale as Lethal Amounts’ usage of the LA Logo on Lethal
 15
        Amounts clothing items. The infringing items are aggressively marketed online and
 16
        no doubt have already been distributed by Moshi across the country, if not the world.
 17

 18     There is no credible question that Moshi’s use of the Infringing Mark is likely to

 19     confuse members of the public, and indeed did confuse them, into mistakenly

 20     believing that Fuentes and Lethal Amounts did a collaboration with Moshi, or are the
 21
        source of, or have licensed, endorsed or approved, or are somehow otherwise
 22
        associated with the Infringing Items.
 23

 24                                               12
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 13 of 34 Page ID #:115



              Shocked at seeing his LA Logo being so blatantly ripped off, Fuentes shared
 1

 2      the situation on his Instagram pages. On July 25, 2018, Michael Moshi (on

 3      information and belief, one of the owners of Moshi) sent Fuentes a threatening email.

 4      accusing Fuentes of defamation. See Declaration of Daniel Fuentes in support of
 5      Fuentes’ Motion to Rule 12(b)(1) Motion to Dismiss Claim and Rule 12(f) Motion
 6
        to Strike, or in the Alternative to Bifurcate and Stay Claim (“Fuentes Dec.”), Exhibit
 7
        A.
 8
              On July 26, 2018, counsel for Mr. Fuentes (“Bortz”) sent a cease and desist
 9

 10     letter to Mr. Moshi, advising him that his accusations of defamation were specious,

 11     given that Moshi’s Infringing Items are in clear violation of Mr. Fuentes’ common

 12     law and federal trademark rights. See DE 1, Exhibit B (the “C&D Letter”). The C&D
 13
        Letter also included a settlement demand, inviting negotiations and resolution of the
 14
        matter without having to resort to litigation.
 15
              After an initial confirmation that the C&D Letter had been received, nothing
 16
        was heard from Moshi. Seven days later, on Thursday, August 2, 2016, Bortz
 17

 18     followed up with Moshi’s counsel (“Baum”), but was unable to reach him and left a

 19     message. See Declaration of Mikhael Bortz (“Bortz Dec.”), ¶ 6. The next day, August
 20     3, 2018, Baum responded to Bortz’ voice mail with a one-line email:
 21
                         “Can we set a time to speak on Thursday, August 16th?”
 22

 23

 24                                                13
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 14 of 34 Page ID #:116



        See Bortz Declaration, Exhibit 2. While appreciative of Baum’s offer to set a call,
 1

 2      Mr. Fuentes’ business and the Lethal Amounts brand were suffering irreparable harm

 3      with each passing day. Waiting another two weeks just to have an initial call was

 4      simply not a tenable proposition for Mr. Fuentes. That kind of delay would compel
 5      him to move forward with seeking preliminary injunctive relief to stem the tide of
 6
        his damages. As such, Bortz responded to Baum later that same day, as follows:
 7
              Thank you for getting back to me. I have availability to speak two
 8            weeks from now on August 16, currently from 11 am to 4 pm your time.
              As this is an acutely time sensitive situation for my client, whose
 9
              financial damages and harm to brand grow daily, we will be filing the
 10           complaint and motion for emergency TRO early next week.

 11           Please let me know what time works for you on August 16, or if you
              prefer to speak earlier than that. (emphasis added).
 12
        Id. Bortz’ response, sent on a Friday, clearly invited Moshi’s attorneys to talk before
 13

 14     Fuentes filed his claims for trademark infringement, while simultaneously

 15     communicating that waiting another 13 days for a first phone call was not acceptable

 16     to Fuentes.
 17
              That following Monday, Fuentes was surprised to learn that not only had
 18
        Moshi ignored his overtures toward amicable resolution, but instead its lawyers
 19
        apparently had worked furiously over the weekend to “race to the courthouse” and
 20

 21     file the jumbled and perplexing 25-page Complaint. The Complaint is jumbled

 22     because, while it purports to assert only one (1) claim for declaratory relief (DE 1,

 23     pp. 24), upon examination it clearly alleges two (2) very distinct causes of action.
 24                                                14
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 15 of 34 Page ID #:117



        These are, namely, (i) a claim seeking declaratory relief as to Moshi’s liability for
 1

 2      copyright infringement (the “Copyright Claim”) (DE 1, pp. 9-16); and (ii) a claim

 3      seeking declaratory relief as to Moshi’s liability for trademark infringement (the

 4      “Trademark Claim”). DE 1, pp. 6-8. The Complaint is perplexing because Fuentes is
 5      not pursuing a copyright infringement claim against Moshi. Yet the overwhelming
 6
        majority of the Complaint is comprised of allegations related to copyright
 7
        infringement (including a mini dissertation on the use of safety pins throughout the
 8
        history of art and fashion (DE 1, 9-16) and five (5) pages spent discussing Moshi’s
 9

 10     use of skulls in its fashion items, of which the relevance to the instant matter is not

 11     clear). See DE 1, pp. 3-5.

 12           Given that he is pursuing only trademark infringement claims against Moshi,
 13
        and not copyright infringement, Mr. Fuentes was cautiously optimistic that Moshi
 14
        would be amenable to narrowing the issues in this case during the Local Rule 7-3
 15
        conference of counsel. At the Rule 7-3 conference on September 26, 2018, Mr.
 16
        Fuentes’ counsel (Bortz), informed Moshi’s counsel Andrew Jablon (“Jablon”) that
 17

 18     Mr. Fuentes was only pursuing, and the C&D Letter only sought, relief for trademark

 19     infringement. Jablon advised that Moshi’s position was that it interpreted the C&D
 20     Letter to be seeking copyright infringement relief, in addition to trademark relief.
 21
        Bortz apprised Jablon that, even if, pro arguendo, the C&D Letter was possibly
 22

 23

 24                                                15
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 16 of 34 Page ID #:118



        ambiguous in that regard (which it is not),7 all the substantive allegations and
 1

 2      references in the C&D Letter pertained trademark rights, and, in any event, Fuentes

 3      is not pursuing a copyright infringement claim against Moshi. Bortz Dec., par. 7.

 4      Moshi’s counsel refused to withdraw the claim and irrelevant allegations.
 5             On October 5, 2018, for Moshi’s benefit and to eliminate any doubt as to
 6
        liability for copyright infringement, Fuentes sent Moshi a Covenant Not to Sue,
 7
        attached hereto as Exhibit X. In the Covenant Not to Sue, Mr. Fuentes bound himself
 8
        to refrain from pursuing any copyright infringement litigation related to the LA Logo
 9

 10     against Moshi or any related parties. There was no response. On October 6, Fuentes’

 11     attorney sent an email requesting confirmation that the covenant had been received

 12     and reviewed. See Bortz Dec. par. 8. There was and has been no response up to the
 13
        filing of this Motion. Id.
 14
               It could not be more clear that there is no justiciable copyright case or
 15
        controversy between the parties. Thus, Moshi is forcing Fuentes to incur the
 16
        considerable expense of, and forcing this Court to invest valuable resources toward,
 17

 18     extensive motion practice for no reason. Moshi’s refusal to withdraw its copyright

 19     claim and allegations, even after Mr. Fuentes provided it with a signed Covenant Not
 20

 21

 22
        7
         As explained in further detail infra, Fuentes maintains that the C&D Letter could not reasonably
 23     be construed as an assertion of copyright rights, or that a lawsuit for copyright infringement
        against Moshi was imminent.
 24                                                       16
 25            FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 17 of 34 Page ID #:119



        to Sue for copyright infringement, indicates that Moshi’s only purpose here is to
 1

 2      improperly dilate and multiply this litigation.

 3         III.   MEMORANDUM OF POINTS & AUTHROITIES

 4                A. Rule 12(b)(1) Legal Standard
 5            The Declaratory Judgment Act, 28 U.S.C. 2201, (“DJA”) gives district courts
 6
        broad discretion “[i]n a case of actual controversy within its jurisdiction . . . [to]
 7
        declare the rights and other legal relations of any interested party seeking such
 8
        declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).
 9

 10     The DJA creates for federal district courts an “opportunity, rather than a duty” to

 11     entertain declaratory actions. Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1942).

 12     District courts are afforded broad discretion to dismiss inappropriate declaratory
 13
        judgment actions, even when the suit might otherwise meet all jurisdictional
 14
        requirements. Id., at 282. Indeed, the Supreme Court has stated, “The Declaratory
 15
        Judgment Act was an authorization, not a command. It gave the federal courts
 16
        competence to make a declaration of rights; it did not impose a duty to do so.” Pub.
 17

 18     Affairs Assocs., Inc. v. Rickover, 369 U.S. 111, 112, 82 S. Ct. 580, 7 L. Ed. 2d 604

 19     (1962).
 20           The proper standard for determining whether a case or controversy exists is
 21
        whether the facts alleged, under all circumstances, show that there is a substantial
 22
        actual controversy between parties having adverse legal interests of sufficient
 23

 24                                                17
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 18 of 34 Page ID #:120



        immediacy and reality to warrant the issue of a declaratory judgment. Microsoft
 1

 2      Corp. v. Webxchange, Inc., 606 F. Supp. 2d 1087, 1088 (N.D. Cal. 2009). An “actual

 3      controversy must be extant” not just “at the time the complaint is filed,” but

 4      throughout “all stages” of the litigation. Alvarez v. Smith, 558 U.S. 87, 130 S. Ct.
 5      576, 580, 175 L. Ed. 2d 447 (2009). The controversy must at all times remain
 6
        “definite and concrete, touching the legal relations of parties having adverse legal
 7
        interests.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007). Courts
 8
        may not entertain actions for declaratory judgment “when the parties are asking for
 9

 10     an advisory opinion, when the question sought to be adjudicated has been mooted by

 11     subsequent developments, and when there is no standing to maintain the action.”

 12     Flast v. Cohen, 392 U.S. 83, 95, 88 S. Ct. 1942, 20 L. Ed. 2d 947 (1968).
 13
              “[U]nlike a Rule 12(b)(6) motion, in a Rule 12(b)(1) motion, the district court
 14
        is not confined by the facts contained in the four corners of the complaint--it may
 15
        consider facts and need not assume the truthfulness of the complaint.” Americopters,
 16
        LLC v. FAA, 441 F.3d 726, 732 n.4 (9th Cir. 2006). Further, “[w]here the
 17

 18     jurisdictional issue is separable from the merits of the case, the judge may consider

 19     the evidence presented with respect to the jurisdictional issue and rule on that issue,
 20     resolving factual disputes if necessary.” Thornhill Pub. Co. v. General Tel. &
 21
        Electronics Corp., 594 F.2d 730, 733 (9th Cir. 1979); see also Corrie v. Caterpillar,
 22
        503 F.3d 974, 980 (9th Cir. 2007). The party invoking federal declaratory jurisdiction
 23

 24                                                18
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 19 of 34 Page ID #:121



        bears the burden of proving a viable declaratory action. MCI Communs. Servs. v. City
 1

 2      of Eugene, 359 F. App'x 692, 697 (9th Cir. 2009), citing Kokkonen v. Guardian Life

 3      Ins. Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994).

 4            In support of a motion to dismiss under Rule 12(b)(1),
 5            the moving party may submit “affidavits or any other evidence properly
 6            before the court…It then becomes necessary for the party opposing the
              motion to present affidavits or any other evidence necessary to satisfy
 7            its burden of establishing that the court, in fact, possesses subject matter
              jurisdiction.” St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir.
 8            1989) (citations omitted).
 9
        Colwell v. Dep't of Health and Human Serv., 558 F.3d 1112, 1121 (9th Cir.
 10
        2009); accord Savage v. Glendale Union High School, Dist. No. 205, 343 F.3d
 11
        1036, 1039 n.2 (9th Cir. 2003), cert. denied, 541 U.S. 1009, 124 S. Ct. 2067,
 12
        158 L. Ed. 2d 619 (2004) (“Once the moving party has converted the motion
 13

 14     to dismiss into a factual motion by presenting affidavits or other evidence

 15     properly brought before the court, the party opposing the motion must furnish

 16     affidavits or other evidence necessary to satisfy its burden of establishing
 17
        subject matter jurisdiction.”).
 18
                  B. There is No Actual Case or Controversy Present between the
 19                  Parties as to Copyright Infringement.
 20           In the instant matter, there is no doubt that the parties have adverse legal
 21
        interests when it comes to Moshi’s trademark infringement of the LA Logo.
 22
        Appropriately, Fuentes is not seeking dismissal of the Declaratory Complaint’s
 23

 24                                                 19
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 20 of 34 Page ID #:122



        Trademark Claim. The overwhelming majority of the Declaratory Complaint,
 1

 2      however, is dedicated, totally unnecessarily, to the Copyright Claim, a cause of action

 3      over which no justiciable claim or controversy exists.

 4            Whether by virtue of failing to the read C&D Letter closely, or as an intentional
 5      ploy to ambush Mr. Fuentes with spurious issues as a matter of intimidation and
 6
        gamesmanship, the overhasty and slapdash Declaratory Complaint needlessly and
 7
        improperly injects irrelevant copyright issues by asserting the Copyright Claim (over
 8
        which no justiciable case or controversy exists) in response to Fuentes’ assertion of
 9

 10     his trademark rights. There was no case or controversy when Moshi raced to the

 11     courthouse to file the Declaratory Complaint, and there is certainly no case or

 12     controversy now: the Rule 7-3 conference of counsel and Mr. Fuentes’ execution of
 13
        a Covenant Not to Sue Moshi for copyright infringement utterly lay to rest any such
 14
        issue. As such, the Copyright Claim of the Declaratory Complaint must be dismissed.
 15
        The Rule 7-3 Conference of Counsel and Mr. Fuentes’ Submission of a Covenant Not
 16     to Sue Have Conclusively Mooted Any Copyright Claim or Controversy Between the
        Parties.
 17

 18           Up until the point that Moshi filed the Declaratory Complaint, it was not totally

 19     clear whether the spurious Copyright Claim was a result of failing to the read C&D
 20     Letter closely, or if it was indeed an intentional ploy to ambush Mr. Fuentes with a
 21
        crush of dilatory litigation. In the aftermath of the Rule 7-3 conference of counsel
 22
        and the provision of the Covenant not to sue, however, there can be no doubt that
 23

 24                                                20
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 21 of 34 Page ID #:123



        Moshi’s continued pursuit of, and refusal to withdraw, the Copyright Claim is
 1

 2      vexatious and in bad faith.

 3            At the September 26, 2018, Local Rule 7-3 conference of counsel, Fuentes’

 4      attorney (Bortz) informed one of Moshi’s attorney’s (Jablon) that Fuentes intended
 5      to file a Rule 12(b)(1) motion to dismiss the Copyright Claim for lack of subject
 6
        matter jurisdiction, as there was no justiciable case or controversy as to the Copyright
 7
        Claim. Jablon advised that Moshi’s position was that it interpreted the C&D Letter
 8
        to be seeking copyright infringement relief, in addition to trademark relief. Bortz
 9

 10     Dec., par. 7. Bortz clarified that the appearance of the word “copyright” in the C&D

 11     Letter was a scrivener’s error, and further represented to Jablon, that, notwithstanding

 12     whatever ambiguities Moshi assessed that it saw in the C&D Letter, Fuentes is not
 13
        pursuing a copyright infringement claim against Moshi. Id. Jablon indicated that
 14
        Moshi would still not agree to withdraw the Copyright Claim.
 15
              To eliminate any doubt as to liability for copyright infringement, Fuentes
 16
        followed by sending Moshi a Covenant Not to Sue, attached hereto as Exhibit X. The
 17

 18     scope of the Covenant Not to Sue is extremely broad. Mr. Fuentes has

 19     “unconditionally and irrevocably covenant[ed] to refrain from making any claim(s)
 20     or demand(s), or from commencing, causing, or permitting to be prosecuted any
 21
        action in law or equity” against Moshi and a host of related entities (the “Covered
 22
        Parties”) relating to copyrights in the LA Logo. Covenant at 2. The Covenant Not to
 23

 24                                                21
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 22 of 34 Page ID #:124



        Sue applies to all such claims without regard to whether they accrued “before, on, or
 1

 2      after” the date of the Covenant Not to Sue and “regardless of whether said Claim

 3      arises from Lauren Moshi’s or any other Covered Party's past, current, or future

 4      conduct.” (Covenant at 2). It boggles the mind that Moshi believes that it can credibly
 5      assert that a justiciable controversy relating to the Copyright Claim still exists in the
 6
        face of such sweeping language.
 7
              Moshi’s refusal to withdraw the Copyright Claim even after receiving the
 8
        Covenant Not to Sue is in direct contradiction with the law. In Paramount Pictures
 9

 10     Corp. v. RePlayTV, 298 F. Supp. 2d 921 (C.D. Cal. 2004), this Court held that a

 11     covenant not to sue is sufficient to “put an end to a case or controversy, moot the

 12     claim, and divest the court of jurisdiction over the matter.” Paramount Pictures, 298
 13
        F. Supp. at 926. This Court remarked with approval that a covenant not to sue is not
 14
        even strictly necessary – an affidavit evidencing a party’s lack of intent to pursue a
 15
        copyright claim standing alone was sufficient to moot a declaratory action. Id., citing
 16
        Prudent Publishing Co., Inc. v. Myron Mfg. Corp., 722 F. Supp. 17, 21-22 (S.D.N.Y.
 17

 18     1989). This Court agreed with the Southern District of New York that “it is not

 19     enough that there may once have been a controversy at the time the suit was
 20     commenced if subsequent events have put an end to the controversy.” Id. at 927.
 21
        Other courts have similarly held that a broad covenant not to sue removes the threat
 22
        of litigation and hence divests a district court of subject matter jurisdiction under the
 23

 24                                                 22
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 23 of 34 Page ID #:125



        Declaratory Judgment Act. See, e.g., Dow Jones & Co. v. Ablaise Ltd., 606 F.3d
 1

 2      1338, 1348 (Fed. Cir. 2010) (covenant not to sue divested court of jurisdiction over

 3      claims seeking declarations of patent invalidity and non-infringement); Binetic

 4      Australia, Ltd. v. Nucleonics, Inc., 495 F.3d 1340, 1344 (Fed. Cir. 2007), cert. denied,
 5      553 U.S. 1014, 128 S. Ct. 2055 (2008) (party invoking court’s declaratory judgment
 6
        jurisdiction bears burden of establishing “that such jurisdiction existed at the time the
 7
        claim for declaratory relief was filed and that it has continued since”); Tequila
 8
        Cuervo La Rojena, S.A. C.V. v. Jim Beam Brands Co., 2011 U.S. Dist. LEXIS 12290,
 9

 10     *13 (S.D.N.Y. Feb. 8, 2011) (declaratory judgment defendant’s covenant not to sue

 11     “divests this Court of jurisdiction by eliminating the threat of suit for trademark

 12     infringement”); Barco N.V. v. Tech. Props. Ltd., No. 08-5398, 2010 WL 604673, at
 13
        *1 - *2 (N.D. Cal. Feb. 19, 2010) (same); Crossbow Tech., Inc. v. YH Tech., 531 F.
 14
        Supp. 2d 1117, 1122 - 24 (N.D. Cal. 2007) (same); Furminator, Inc. v. Ontel Prods.
 15
        Corp., 246 F.R.D. 579, 590 - 92 (E.D. Mo. 2007) (same). Accordingly, under the law
 16
        the Copyright Claim fails to establish an actual Article III controversy over copyright
 17

 18     infringement of the LA Logo, and therefore it must be dismissed for lack of subject

 19     matter jurisdiction.
 20     Even Before the Rule 7-3 Conference of Counsel or Before Fuentes Provided
 21     Covenant Not to Sue, The Record Establishes No Copyright Infringement Case or
        Controversy Existed at the Time of Filing of the Declaratory Complaint.
 22

 23

 24                                                 23
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 24 of 34 Page ID #:126



                 Fuentes respectfully submits that even before the Rule 7-3 conference of
 1

 2      counsel or provision of the Covenant Not to Sue, there was no reasonable basis for

 3      Moshi to assert that a claim for copyright infringement was imminent. Mr. Fuentes’

 4      initial July 2018 social media post about Moshi’s trademark infringement showed a
 5      picture of a Lauren Moshi Infringing Item, and said something to the effect of “Is
 6
        trademark infringement the highest form of flattery?” See Declaration of Daniel
 7
        Fuentes (“Fuentes Dec.”), attached hereto as Exhibit X, par. X. This post prompted
 8
        Mr. Moshi to send his threatening July 25, 2018 email, saying he would sue Mr.
 9

 10     Fuentes for defamation if Mr. Fuentes did not remove the post exhibiting Moshi’s

 11     trademark infringement. No mention of copyright was made in either

 12     communication.
 13
                 Next came the July 26 C&D letter (DE 1, Ex. B). The letter begins with a
 14
        recitation of Mr. Fuentes’ trademark rights. The registration number for the LA Logo
 15
        and relevant usage and registration dates are noted, and a visual representation of the
 16
        LA Logo and its use on Lethal Amounts products is provided. The letter then outlines
 17

 18     Moshi’s behavior and states that Moshi’s sale of the Infringing Items “is likely to

 19     confuse consumers into believing that you or the unauthorized products have a direct
 20     relationship with, are affiliated with, associated with or endorsed by Lethal
 21
        Amounts.”8 The letter goes on to state that Moshi’s sale of the Infringing Items has
 22

 23     8
            For the purposes of upfront disclosure, the C&D Letter, although substantively dedicated solely

 24                                                        24
 25              FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 25 of 34 Page ID #:127



        caused and will continue to cause irreparable harm to Lethal Amounts’ reputation,
 1

 2      name, brand, and goodwill.

 3             While it is true that the word “copyright” appears in the C&D Letter two times,

 4      this was the result of a scrivener’s error. See Bortz Dec., par. 4. When juxtaposed
 5      against the fact that the entire substance of the C&D is dedicated to trademark issues
 6
        and makes no substantive references to copyright rights, remedies, infringement
 7
        standards, or impending litigation, the appearance of the word “copyright” cannot be
 8
        said to have “crystallized” “adverse positions” between the parties on the subject of
 9

 10     copyright infringement such that “a substantial controversy of sufficient immediacy

 11     and reality” existed at the time that Moshi filed the Declaratory Complaint. See Fed.

 12     Nat’l Fin., Inc. v. Ousley, 2006 U.S. Dist. LEXIS 53695, at *14 (N.D. Cal. 2006).
 13
        Rather, any alleged potential copyright infringement claim was either not asserted or
 14
        so embryonic and hypothetical that it could not possibly satisfy Medimmune’s
 15
        requirement that disputes be “definite and concrete” before declaratory jurisdiction
 16
        is sustainable. 549 U.S. at 127. By way of demonstration, the two appearances in
 17

 18     context of the word “copyright” in the C&D Letter are as follows:

 19            It is clear from these images that the copying of the LA Logo by Lauren
               Moshi is ongoing and deliberate. This infringing usage of Lethal
 20            Amounts’ famous and distinctive trademark has caused and will
 21            continue to cause irreparable harm to Lethal Amounts’ reputation,
               name, brand, and goodwill. Such actions constitute trademark/trade
 22
        to recitations of Fuentes’ trademark rights and causes of action and remedies under trademark
 23     infringement law, does include the word “copyright” twice. The significance of this is discussed
        in greater detail, infra, pp. 21-X.
 24                                                       25
 25            FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 26 of 34 Page ID #:128



              dress infringement, unfair competition, false designation of origin,
 1            trademark/trade dress dilution and blurring, and copyright
 2            infringement. Lethal Amounts has records of instances of actual
              consumer confusion caused by Lauren Moshi’s illegal conduct.
 3
              The law provides numerous remedies for the unauthorized use of a
 4            copyright or trademark/trade dress, including but not limited to
              preliminary and permanent injunctive relief, money damages of up to
 5            $1,000,000.00 per mark, the infringer’s profits, attorney’s fees and
              costs, and punitive damages of up to three times the amount of actual
 6
              damages. Given the obvious willful infringement here, there is no doubt
 7            that a court would award Lethal Amounts all requested relief.

 8            The first appearance of the word “copyright” is at the end of a list of causes of

 9      action based in the Lanham Act, specifically: 15 USC 1114 (registered trademark
 10
        infringement); 15 USC 1125(a) (unfair competition and false designation of origin);
 11
        and 15 USC 1125(c) (dilution, tarnishment and blurring). These civil actions and
 12
        their elements are referenced in the body of the C&D Letter (e.g., consumer
 13
        confusion, sale in commerce, association/endorsement, reputation and goodwill). On
 14

 15     the other hand, nowhere in the body of the C&D Letter does it make reference to the

 16     elements of a copyright infringement claim (i.e., ownership of a valid copyright and

 17     actionable copying of original elements). The second appearance of the word
 18
        “copyright” is likewise out of place and incongruous with the substance of the C&D
 19
        Letter. It comes before a list of remedies that are specifically grounded in trademark
 20
        law: 15 USC § 1116 (injunctive relief); 15 USC § 1117(c)(2) (statutory damages per
 21

 22     mark for willful infringement); 15 USC § 1117(a) (defendant’s profits and treble

 23     damages); and 15 USC § 1117(b) (attorney’s fees). There is no mention whatsoever

 24                                               26
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 27 of 34 Page ID #:129



        of the specific legal remedies that are found in copyright law, such as statutory
 1

 2      damages of between $750 or more than $30,000 per work infringed, or up to

 3      $150,000 dollars per work infringed for willful infringement. Indeed, the word

 4      “work,” which is used to refer to creations protected by copyright, never appears in
 5      the C&D Letter; rather the mark in question is referred to only by the word
 6
        “trademark” and the sobriquet the “LA Logo” (logo being a common word for a
 7
        visual trademark), further reinforcing that the only legal claims in the C&D Letter
 8
        sound in trademark law.
 9

 10           In summary, nowhere in the C&D Letter does it assert any copyright rights,

 11     recite any copyright-law-specific remedies (e.g., statutory damages), or identify a

 12     copyright registration (which is a pre-requisite to bringing suit for copyright
 13
        infringement). Bizarrely, Moshi even highlights in the Declaratory Complaint that
 14
        Mr. Fuentes does not currently have a copyright registration for the LA Logo (which
 15
        certainly should have raised a red flag that copyright infringement was not being
 16
        asserted by Mr. Fuentes). DE 1, p. 20, ¶ 29. It is axiomatic that, because the absence
 17

 18     of a copyright registration will prevent a party from bringing suit for infringement,

 19     any apprehension of infringement litigation by is too remote to support a claim under
 20     the Declaratory Judgment Act. Optovue Corp. v. Carl Zeiss Meditec, Inc., No. C 07-
 21
        3010 CW, 2007 U.S. Dist. LEXIS 65647, at *12 (N.D. Cal. Aug. 20, 2007).
 22

 23

 24                                               27
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 28 of 34 Page ID #:130



              Another tip off that Mr. Fuentes was not in any way seeking relief for copyright
 1

 2      infringement came in the form of the August 3, 2018 email that his counsel, Bortz,

 3      sent to Moshi’s counsel, Baum. In response to Moshi’s proposition that the parties

 4      delay an additional two weeks before even having a first phone call to discuss
 5      amicable resolution, Bortz’ email stated, “[a]s this is an acutely time sensitive
 6
        situation for my client, whose financial damages and harm to brand grow daily, we
 7
        will be filing the complaint and motion for emergency TRO early next week.”
 8
        (emphasis added). Bortz Dec., Ex. 2. Because a party may not even file a copyright
 9

 10     infringement action unless they have a copyright registration (or at the very least, a

 11     pending application for registration), let alone pursue, without a copyright

 12     registration, emergency preliminary injunction relief of the sort referenced in Bortz’
 13
        email, this language certainly should have indicated to Moshi’s experienced and
 14
        accomplished intellectual property counsel that a copyright infringement claim was
 15
        not viable, and thus there existed no reasonable basis to fear a copyright infringement
 16
        lawsuit. If there was uncertainty, all Moshi’s counsel had to do was email back for
 17

 18     clarification as to whether Mr. Fuentes was seeking relief under copyright laws.

 19     However, instead of trying to communicate and clarify this issue, Moshi launched
 20     headlong the next business day with the filing of its overblown Declaratory
 21
        Complaint.
 22

 23

 24                                                28
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 29 of 34 Page ID #:131



              The totality of the circumstances before Moshi filed suit – which in this case
 1

 2      would be the conduct and communications of the parties prior to the C&D Letter, the

 3      C&D Letter itself, and then the subsequent communications between counsel

 4      outlined immediate supra- convincingly demonstrates that no actual claim or
 5      controversy for copyright infringement existed at the time that Moshi filed suit, and
 6
        Moshi did not have an objectively reasonable basis to fear that it was in immediate
 7
        danger of being sued for copyright infringement at that time. These facts provide an
 8
        additional, independent basis for dismissing the Copyright Claim for lack of subject
 9

 10     matter jurisdiction.

 11               C. All Irrelevant Allegations Related to the Moot Copyright Claim
                     Must be Stricken Pursuant to Rule 12(f).
 12
              Rule 12(f) provides in relevant part that on motion or sua sponte, “[t]he court
 13

 14     may strike from a pleading . . . any redundant, immaterial, impertinent, or scandalous

 15     matter.” Fed. R. Civ. P. 12(f). The purpose of Rule 12(f) is to “clean up the pleadings,

 16     streamline litigation, and avoid unnecessary forays into immaterial matters.” Slone v.
 17
        Judd, 2009 U.S. Dist. LEXIS 123821, at *1 (M.D. Fla. Dec. 29, 2009) (quoting
 18
        McInerney v. Moyer Lumber & Hardware, Inc., 244 F. Supp. 2d 393, 402 (E.D. Pa.
 19
        2002)). While Rule 12(f) motions are disfavored generally speaking, district courts
 20

 21     nevertheless have broad discretion in determining whether to grant a motion to strike

 22     when it is warranted by the circumstances (i.e., when it is clear, as it is here, that the

 23     material in question can have no possible bearing upon the subject matter of the
 24                                                 29
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 30 of 34 Page ID #:132



        litigation, namely, trademark infringment). Harris v. Torus Nat'l Ins. Co., 2014 U.S.
 1

 2      Dist. LEXIS 91761, at *4 (M.D. Fla. July 7, 2014). The purpose of a Rule 12(f)

 3      motion to strike is to avoid the waste of time and money that arises from litigating

 4      unnecessary issues. Simaan, Inc. v. BP Prods. N. Am., Inc., 395 F. Supp. 2d 271, 278
 5      (M.D.N.C. 2005)
 6
              In light of the fact that there is no justiciable claim of copyright infringement
 7
        between the parties, all the allegations in the Declaratory Complaint related to
 8
        copyright are immaterial or impertinent to the claims remaining in the Complaint: a
 9

 10     declaratory action on the issue of Moshi’s trademark infringement liability, and the

 11     specious claim to cancel the LA Logo. Consequently, the court should strike all such

 12     allegations, specifically: DE 1, pp. 3-8, ¶ 8; pg. 9, ¶ 17 – pg. 19, ¶ 25; pg. 20, ¶ 29
 13
        (to the extent that ¶ 29 references a claim or controversy of copyright infringement);
 14
        pg. 21, ¶ 30 – pg. 22 ¶ 39 (to the extent these paragraphs reference a claim or
 15
        controversy of copyright infringement). See RDF Media Ltd. v. Fox Broad. Co., 372
 16
        F. Supp. 2d 556, 567 (C.D. Cal. 2005) (granting a Rule 12(f) motion to strike exhibits
 17

 18     that were “legally irrelevant”); Survivor Prods. LLC v. Fox Broad. Co., No. CV01-

 19     3234 LGB (SHx), 2001 U.S. Dist. LEXIS 25512, 2001 WL 35829267, *4 (C.D. Cal.
 20     June 12, 2001) (granting a Rule 12(f) motion to strike exhibits that had “no possible
 21
        bearing on the issues before the Court . . . and d[id] not assist in the Court's
 22
        understanding of the parties' dispute.”).
 23

 24                                                 30
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 31 of 34 Page ID #:133



                   D. In the Alternative, The Copyright Claim Should be Bifurcated
 1                    Pursuant to Rule 42(b) and Stayed.
 2
                The decision whether to bifurcate lies within the trial court's sound
 3
        discretion. Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1021 (9th Cir.
 4
        2004; Jinro America Inc. v. Secure Investment, Inc., 266 F.3d 993, 998 (9th Cir.
 5
        2001). In the unlikely event the Copyright Claim is allowed to proceed, Fuentes
 6

 7      respectfully submits that the Copyright Claim should be bifurcated pursuant to Rule

 8      42(b) and stayed pending the resolution of the Trademark Claim. In this way, Mr.
 9      Fuentes can have his trademark infringement issues resolved promptly and not be
 10
        forced to wade through months, if not years, of complicated and subjective copyright
 11
        discovery and motion practice while suffering continuing damages and irreparable
 12
        harm.
 13

 14        IV.     CONCLUSION

 15        For the foregoing reasons, Fuentes respectfully requests that this motion be

 16     granted, and that Moshi’s Copyright Claim be dismissed, or in the alternative be
 17     stayed.
 18

 19     Date: October 9, 2018                  BORTZ LAW FIRM, P.A.

 20

 21
                                               By:         /s/
 22                                                    MIKHAEL BORTZ

 23
                                               SELF & POWERS
 24                                               31
 25             FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 32 of 34 Page ID #:134



                                            HENRY L. SELF III
 1                                          RYAN W. POWERS
 2

 3                                          Attorneys for Defendant FUENTES

 4

 5

 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24                                            32
 25          FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 33 of 34 Page ID #:135



                              NOTICE OF MOTION AND MOTION
 1

 2      TO THE CLERK OF THE ABOVE-ENTITLED COURT, AND TO ALL
        PARTIES AND THEIR ATTORNEYS OF RECORD:
 3
              PLEASE TAKE NOTICE that on on Friday, November 9, 2018, at 9:30
 4
        A.M. or as soon thereafter as the matter may be heard by the Honorable Dolly M.
 5

 6      Gee of the above-captioned Court, located at United States Courthouse, 350 West

 7      1st Street, Los Angeles, CA, 90012, Defendant Daniel Fuentes d/b/a Lethal

 8      Amounts will, and hereby does, move to dismiss the declaratory action on
 9
        copyright liability filed in the above-captioned action by Plaintiff Lauren Moshi,
 10
        LLC, pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject
 11
        matter jurisdiction , and to strike the following paragraphs pursuant to Federal Rule
 12
        of Civil Procedure 12(f) on the grounds that the allegations contained therein are
 13

 14     irrelevant and impertinent.

 15                  a. pp. 3-5, ¶ 8;

 16                  b. pg. 9, ¶ 17 – pg. 19, ¶ 25;
 17
                     c. pg. 20, ¶ 29 (to the extent that ¶ 29 references a claim or
 18
                        controversy of copyright infringement);
 19
                     d. pg. 21, ¶ 30 – pg. 22 ¶ 39 (to the extent these paragraphs reference
 20

 21                     a claim or controversy of copyright infringement).

 22

 23

 24                                                33
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 19 Filed 10/09/18 Page 34 of 34 Page ID #:136



              This motion is based on this notice of motion and motion, the attached
 1

 2      memorandum of points and authorities, all records and pleadings on file in this

 3      action, and all other matters that the court may consider.

 4      Date: October 9, 2018                  BORTZ LAW FIRM, P.A.
 5

 6
                                               By:          /s/
 7                                                      MIKHAEL BORTZ
 8
                                               SELF & POWERS
 9                                             HENRY L. SELF III
 10                                            RYAN W. POWERS

 11
                                               Attorneys for Defendant FUENTES
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24                                                34
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
